SULLIVAN, Judge,
concurring.
I fully agree that failure of the plaintiff to tender a summons to the Clerk within the period of the Statute of Limitations is fatal to the claim of Hunter's Estate.
However, it occurs to me that there exists a second defect in the filing of the Estate's complaint.. Under the circumstances, Hunter's estate had no choice but to seek appointment of a personal representative for the deceased Young and to have the summons issued to that personal representative.
I would further. observe that St. Clair could not be the agent of Young for the purpose of receiving service of summons because Young was deceased. Even if during Young's life the insurance claims specialist might have, for some purposes, been Young's agent, any such agency authority terminated with Young's death. Sawers Grain Co. v. Goodwine, 88 Ind.App. 556, 146 N.E. 837 (1925).2

. There is no showing in the record before us that there was any special relationship between the insurer and Young other than that *1018of insured and insurer. Neither is there any claim that the insurance contract itself contains a provision for a continuing agency relationship with regard to claim negotiation and settlement or litigation.
To be sure, the insurer was contractually obligated with respect to covered liability incurred by Young during his lifetime, but such obligation or authority did not include authority to accept service of summons in litigation against Young or his estate.